Case 2:17-cv-11910-MAG-DRG ECF No. 457-35 filed 10/23/18   PageID.11729   Page 1 of
                                      3




        EXHIBIT 1-33
                       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-35 filed 10/23/18
                                                                                      3
                                                                                                           PageID.11730   Page 2 of




Message
From:           Schultz, John A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JASCHULT]
Sent:           7/17/2017 3:56:21 PM
To:             Shea, Peter T [SheaPT@state.gov]
CC:             Pineiro, Marlen [/O=IRMMAIL/OU=MBX Servers - IVIIA/cn=Recipients/cn=mpineiro]; Clinton, Julius A
                [/0=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]; Farmer, Floyd S [/O=IRMMAIL/OU=MBX Servers -
                DAL/cn=Recipients/cn=FSFarmer]; Koontz, Bryan K [KoontzBK@state.gov]
Subject:        RE: Detainee interviews



Great thanks


Sent with BlackBerry Work
(www.blackberry.corn)

From: Shea, Peter T <SheaPTIii;statesov>
Date: Monday, Jul 17, 2017, 11:55 AM
To: Schultz, John A <John .A.Schultz(Aice.dhs.gov>
Cc: Pineiro, Marlon <Marlen.Pineirole4ice.dhs.gov>, Clinton, Julius A <Julius.A.Clintonriice.dhs,gov>. Farmer, Floyd S
<Floyd.S.FannerWice.dhs.gov>, Koontz, Bryan K <KoontzBKfc4tatesov>
Subject: RE: Detainee interviews

(minus Amb Yaseen & Iraqi team)

FYI I just met with Amb Yaseen on other business, but briefly raised removals. While he has not received updated
instructions, Yaseen told me he is inclined to send his team to Mesa anyway before July 24. He plans to reach out to ICE
to arrange.

Peter




SBU
This email is UNCLASSIFIED.



From: Schultz, John A [mailto:3ohn.A.Schultz@ice.dhs.gov]
Sent: Monday, July 17, 2017 10:58 AM
To: fy@iraqiembassy.us
Cc: Ahmed Utaifa; Mohamad Jawad; Pineiro, Marlen; Clinton, Julius A; Farmer, Floyd S; Koontz, Bryan K; Shea, Peter T
Subject: Detainee interviews

Good morning Ambassador-

I understand that representatives from U.S. Embassy Baghdad met with the Deputy Foreign Minister today and he
agreed to contact you regarding beginning the process to interview and issue documents for the Iraqi nationals who are
detained and pending removal. Please let me know if you have received this direction from Baghdad and when you
would like to begin interviewing.

Thank you,

John

John A Schultz Jr.




                                                               ICE - 0271020
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                      Case 2:17-cv-11910-MAG-DRG ECF No. 457-35 filed 10/23/18
                                                                            3
                                                                                                 PageID.11731   Page 3 of




Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 4974344 (mobile)
John.a.schultz@ice.dhs.gov




                                                     ICE - 0271021
